Name: 92/94/EEC: Commission Decision of 5 February 1992 allocating import quotas for halons, carbon tetrachloride, 1, 1, 1Ã ­trichloroethane and other fully halogenated chlorofluorocarbons than 11, 12, 113, 114 and 115 for the period 1 January to 31 December 1992
 Type: Decision
 Subject Matter: natural environment;  international trade;  environmental policy;  chemistry;  international affairs
 Date Published: 1992-02-12

 Avis juridique important|31992D009492/94/EEC: Commission Decision of 5 February 1992 allocating import quotas for halons, carbon tetrachloride, 1, 1, 1 ­trichloroethane and other fully halogenated chlorofluorocarbons than 11, 12, 113, 114 and 115 for the period 1 January to 31 December 1992 Official Journal L 035 , 12/02/1992 P. 0031 - 0033COMMISSION DECISION of 5 February 1992 allocating import quotas for halons, carbon tetrachloride, 1,1,1-trichloroethane and other fully halogenated chlorofluorocarbons than 11, 12, 113, 114 and 115 for the period 1 January to 31 December 1992 (92/94/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 594/91 of 4 March 1991 on substances that deplete the ozone layer (1), Whereas Article 3 of Regulation (EEC) No 594/91 states that the release into free circulation of halons, carbon tetrachloride, 1,1,1-trichloroethane and other fully halogenated chlorofluorocarbons than 11, 12, 113, 114 and 115 imported into the Community from third countries is to be subject to quantitative limits and that these quantitative limits may be modified; Whereas a sufficient supply of carbon tetrachloride cannot be ensured in 1992 after the closure of a plant producing this substance in the Community; Whereas the import into the Community of halons from third countries not Parties to the Protocol is prohibited in accordance with Article 5 of the aforesaid Regulation; Whereas the Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer (2) regarding the same Regulation and has thereby received applications for import quotas; Whereas the applications for the import quotas of halons, carbon tetrachloride, 1,1,1-trichloroethane and other fully halogenated chlorofluorocarbons than 11, 12, 113, 114 and 115 exceed the import quotas available for each group of substances by 510 %, 160 %, 95 % and 190 % respectively; Whereas the Commission consequently cannot fully satisfy the applications and has to allocate import quotas to the applicants, taking primarily their individual background in importing the respective substances and the amounts applied for into consideration; Whereas some companies which have applied for an important import quota for 1992 did not import any of these substances before, while others imported large quantities of substances in the reference year and/or in the following years; Whereas the applications from some companies substantially exceed the quantities imported by them in the previous years, sometimes by as much as 1 000 % and more; Whereas the allocations of the individual quotas to the applicants must be based on the principles of continuity, equality and proportionality; Whereas Article 12 of the same Regulation sets out the procedure according to which decisions can be taken concerning the implementation of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the committee referred to in Article 12 of the same Regulation, HAS DECIDED AS FOLLOWS: Article 1 The amount of carbon tetrachloride which may be released into free circulation in the European Community in 1992 and which is imported from sources outside the Community shall be increased by 8,162 ODP-weighted tonnes. Article 2 The allocation of import quotas for halons, carbon tetrachloride, 1,1,1-trichloroethane and other fully halogenated chlorofluorocarbons than 11, 12, 113, 114 and 115 controlled by the Regulation (EEC) No 594/91 and indicated in the Groups II to V of Annex 1 thereto during the period 1 January to 31 December 1992 shall be as indicated in the Annex hereto. Done at Brussels, 5 February 1992. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No L 67, 14. 3. 1991, p. 1. (2) OJ No C 218, 21. 8. 1991, p. 2. ANNEX Import quotas of other fully halogenated chlorofluorocarbons than 11, 12, 113, 114 and 115 allocated to importers regarding Regulation (EEC) No 594/91. Importer Quantity (1) Aldrich Chemical Co., Ltd 0,20 Dupont de Nemours (Ned.) BV 8 Galex SA 2 Kali Chemie AG 3,80 (1) Quantities are expressed in weighted tonnes according to the ozone depleting potentials (ODPs) specified in Annex I to Regulation (EEC) No 594/91. This is equivalent to the calculated levels mentioned in the same Regulation. Import quotas of halons allocated to importers regarding Regulation (EEC) No 594/91. Importer Quantity (1) Aldrich Chemical Co., Ltd 6 Atochem SA 120 Galex SA 8 Great Lakes Chemical Europe Ltd 350 Guido Tazzetti & C., SpA 25 ICI Chemicals & Polymers 140 Proquisa Internacional Lda 45 (1) Quantities are expressed in weighted tonnes according to the ozone depleting potentials (ODPs) specified in Annex I to Regulation (EEC) No 594/91. This is equivalent to the calculated levels mentioned in the same Regulation. Import quotas of carbon tetrachloride allocated to importers regarding Regulation (EEC) No 594/91. Importer Quantity (1) Aldrich Chemical Co., Ltd 5,83 Chemiewerk Nuenchritz 9 058 Kali Chemie AG 3 566 RhÃ ´ne-Poulenc Chemicals 2 200 (1) Quantities are expressed in weighted tonnes according to the ozone depleting potentials (ODPs) specified in Annex I to Regulation (EEC) No 594/91. This is equivalent to the calculated levels mentioned in the same Regulation. Import quotas of 1,1,1-trichloroethane allocated to importers regarding Regulation (EEC) No 594/91. Importer Quantity (1) Aldrich Chemical Co., Ltd 0,19 Atochem SA 40 BrugÃ ©s SA 5 Caldic Chemie BV 525 Disachim 69 Dow Europe SA 200 Gamma Chimica SpA 207 Gormaso QuÃ ­mica SA 7,60 Helm AG 19 ICI Chemicals & Polymers 60 Ilario Ormezzano SpA 4,60 Kloeckner & Co., AG 215 Lambert RiviÃ ¨re SA 71 MSB Metron Semiconductors Benelux 0,20 MSD Metron Semiconductors Deutschland 0,20 MSF Metron Semiconductors France 0,02 Petrasol BV 450 Petrochem UK Ltd 50 Quimidroga SA 7,10 RCN Recycling - Chemie Niederheim 49 Samuel Banner & Co., Ltd 215 SocietÃ Approvvigionamenti Industriali 4,60 SGS Thomson Microelectronics 0,01 UDD Inter a/s 1,70 Xyma AE 4,10 (1) Quantities are expressed in weighted tonnes according to the ozone depleting potentials (ODPs) specified in Annex I to Regulation (EEC) No 594/91. This is equivalent to the calculated levels mentioned in the same Regulation.